DAUKSCH, Judge.
This is an appeal from a judgment in a case which sought circuit court review of a decision of the Canaveral Port Authority which denied appellant’s request to operate a tugboat service within an area under the jurisdiction of the Canaveral Port Authority.
Upon careful consideration of the brief we cannot discern any particular alleged error on the part of the trial court, but that the court, appellant says, should have denied appellees’ motions for partial summary judgment and should have granted that of appellant. We cannot provide relief unless a clearly discernible, adequately stated and appropriately supported basis is set out. The trial court’s determination that the Canaveral Port Authority had the power to grant, and, implicitly, to deny, non-exclusive franchises based on the standard of necessity and convenience is established in the record. Because this court is not to substitute its judgment for that of the trial court and because no error has been demonstrated, the judgment is
AFFIRMED.
UPCHURCH and SHARP, JJ., concur.